Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SELECT * ANNUITY III AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its ReliaStar Select Variable Account This prospectus describes flexible purchase payment individual deferred variable/fixed annuity contracts. The contracts were sold both as non-qualified contracts and in connection with retirement plans that may qualify for special Federal tax treatment under the Internal Revenue Code of 1986, as amended. (See Federal Tax Status.) Annuity payouts from the contracts are deferred until a selected later date. ReliaStar Life does not currently offer this contract for sale to new purchasers. Subject to certain restrictions, you can allocate premiums to: The Fixed Account, an account that provides a minimum specified rate of interest; and Subaccounts of ReliaStar Select Variable Account, a Variable Account through which you may invest in certain portfolios of the following Fund families: American Funds Insurance Series ING Variable Products Trust Fidelity ® Variable Insurance Products Funds ING Variable Product Funds ING Investors Trust Neuberger Berman Advisers Management Trust ING Partners, Inc. The Variable Account, your account value and the amount of any Variable Annuity payments that you receive will vary, primarily based on the investment performance of the Funds you select. (For more information about investing in the Funds, see Investments of the Variable Account.) The Fixed Account is the general account of ReliaStar Life Insurance Company (the company, ReliaStar Life, we, us or our). The Fixed Account is not available to Contract Owners in the States of Maryland, Oregon, South Carolina and Washington. Additional information about the contracts, ReliaStar Life and the Variable Account, contained in a Statement of Additional Information dated April 30, 2007, has been filed with the Securities and Exchange Commission (SEC).
